 1   BROCK K. OHLSON, ESQ.                              CHRISTOPHER D. CAZARES, ESQ.
     Nevada Bar No. 12262                               (Nevada pro hac vice application pending)
 2   BROCK K. OHLSON PLLC                               Arizona Bar No. 034270
 3   6060 Elton Avenue                                  CAZARES LAW, PLLC
     Las Vegas, NV 89107                                P.O. Box 343
 4   (702) 982-0055 Telephone                           Sierra Vista, AZ 85636-0343
     (702) 982-0150 Fax                                 (915) 539-2287 Telephone
 5   E-Mail: brock@injured.vegas                        (915) 975-8075 Fax
 6                                                      E-Mail: christopher@mtdjustice.com
     A. J. SHARP, ESQ.                                  (Nevada local counsel)
 7   Nevada Bar No. 11457                               BROCK K. OHLSON, ESQ.
     SHARP LAW CENTER                                   Nevada Bar No. 12262
 8
     11700 West Charleston Boulevard                    BROCK K. OHLSON PLLC
 9   Suite 234                                          6060 Elton Avenue
     Las Vegas, NV 89135                                Las Vegas, NV 89107
10   (702) 250-9111 Telephone
     E-Mail: ajsharp@sharplawcenter.com                 Attorneys For Plaintiffs
11
12
                               UNITED STATES DISTRICT COURT
13
14                                      DISTRICT OF NEVADA

15
      WENDY J. PAULUK, Psy.D.,                          CASE NO.: 2:07-cv-1681-RFB-VCF
16    individually; WENDY PAULUK, Psy. D.
17    as Personal Representative of the ESTATE          STIPULATION TO EXTEND TIME
      OF DANIEL PAULUK; JAIME L.                        TO FILE JOINT PRETRIAL ORDER
18    PAULUK; and CHRISSY J. PAULUK,
                                                        [SECOND REQUEST]
19                        Plaintiffs,
20    vs.

21    CLARK COUNTY HEALTH DISTRICT;
      GLENN SAVAGE, in both his individual
22    and official capacities; EDWARD
23    WOJCIK, in both his individual and official
      capacities; DOES I through X; DOES XI
24    through XX; and ROE CORPORATIONS
      XXI through XXX, inclusive,
25
26                        Defendants.

27
28


                                                    1
 1          COME NOW PLAINTIFFS WENDY J. PAULUK, individually and as Personal
 2   Representative of the ESTATE OF DANIEL PAULUK; JAIME L. PAULUK; and CHRISSY J.
 3   PAULUK, by and through their counsel of record, BROCK OHLSON, ESQ. of BROCK K.
 4   OHLSON PLLC, CHRISTOPHER D. CAZARES, ESQ. of CAZARES LAW FIRM, and A. J.
 5   SHARP, ESQ. of SHARP LAW CENTER, and Defendant CLARK COUNTY HEALTH
 6   DISTRICT, by and through its counsel of record, Walter L. Cannon, Esq. and Peter M. Angulo,
 7   Esq. of OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI LLP, and stipulate,
 8   subject to this Court’s approval, to extend the time for filing of the parties’ Joint Pretrial order
 9   by 14 days, through October 19, 2018. This is the parties’ second request for extension.
10          This Court previously ordered that the parties file the Joint Pretrial Order on or before
11   October 5, 2018. Docket Filing #238. The parties have made significant progress on their
12   respective portions. However, the parties were prevented from meeting and conferring
13   regarding the final joint document when Plaintiffs’ counsel CHRISTOPHER D.
14   CAZARES, ESQ. was unexpectedly hospitalized in Los Angeles and required to travel
15   back to Arizona to consult with his primary care physician and a cardiologist.                  See
16   Declaration of Christopher D. Cazares, Esq., infra.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28


                                                      2
 1                       DECLARATION OF CHRISTOPHER D. CAZARES, ESQ.
                          IN SUPPORT OF STIPULATION TO EXTEND TIME
 2                      TO FILE JOINT PRETRIAL ORDER [SECOND REQUEST]
 3
            1.      I am an attorney duly licensed to practice law in the State of Arizona, admitted to
 4
     practice pro hac vice in this matter as counsel of record for Plaintiffs. Docket Filing #240.
 5
 6          2.      This Declaration is made in support of the parties’ Stipulation To Extend Time

 7   To File Joint Pretrial Order [Second Request].
 8
            3.      The parties have communicated and cooperated in anticipation of filing the Joint
 9
     Pretrial Order by October 5, 2018, the date set by this Court in its Order on the parties prior
10
     Stipulation. Docket Filing #238. As the parties were finalizing their respective portions of this
11
12   document, Defense counsel and I had agreed to meet and confer.

13          4.      On October 1-2, 2018, while in Los Angeles, California, I was hospitalized with
14
     severe chest pains. This episode prevented me from returning to Las Vegas, requiring me
15
     instead to travel back to Sierra Vista, Arizona, in order to see my primary care physician on
16
17   October 4, 2018, to obtain a referral to a cardiologist. As a result of the both the hospitalization

18   and the travel back to Arizona, Plaintiffs’ counsel were unable to finalize Plaintiffs’ portion of
19   the JPTO or to meet and confer with Defense counsel on October 4, 2018.
20
            5.      Because of this event, Defense counsel and I were prevented from meeting and
21
     conferring as planned, and the parties are therefore unable to submit a Joint Pretrial Order on
22
23   October 5, 2018.

24          I declare under penalty of perjury that the foregoing is true and correct.
25
26                                                          /s/ Christopher D. Cazares

27                                                        CHRISTOPHER D. CAZARES
28


                                                      3
 1          The parties aver that this extension is requested in good faith and not for purposes of
 2   delay, and respectfully request that this Court extend the Joint Pretrial Order deadline to
 3   October 19, 2018.
 4          IT IS SO STIPULATED.
 5   DATED the 5th day of October, 2018.        DATED the 5th day of October, 2018.
 6   SHARP LAW CENTER                           OLSON, CANNON, GORMLEY,
                                                   ANGULO & STOBERSKI LLP
 7
 8   /s/ A. J. Sharp                            /s/ Walter R. Cannon

 9   A. J. Sharp                                Walter R. Cannon, Esq.
10   11700 West Charleston Boulevard            Peter M. Angulo, Esq.
     Suite 234                                  9950 West Cheyenne Avenue
11   Las Vegas, NV 89135                        Las Vegas, NV 89129
     Attorney for Plaintiffs                    Attorneys for Defendant
12                                              Clark County Health District
13
14
                                                ORDER
15
            IT IS SO ORDERED.
16
            Dated this _____         October,
                        8th day of ______________________, 2018.
17
18
19
                                                        __________________________
                                                ___________________________________
20                                                    RICHARD    F. BOULWARE,
                                                  UNITED STATES DISTRICT   JUDGE II
21                                                      United States District Court
22
23
24
25
26
27
28


                                                   4
